Citation Nr: 9928512	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-12 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1951 through 
December 1951.  


FINDINGS OF FACT

1.  The veteran's claim is well grounded, and the VA has 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim. 

2.  The veteran's service-connected disability, standing 
alone, does not prevent him from securing and following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected disability, 
diabetes mellitus, renders him unemployable.  The Board finds 
that the veteran's claim is well grounded, and that the VA 
has fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of his claim.  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more (in pertinent part, 
disabilities of both lower extremities or affecting a single 
body system, e.g., orthopedic, will be considered one 
disability) and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1998).

The veteran is currently service connected for diabetes 
mellitus with retinopathy, hypertension and a history of 
peripheral neuropathy, evaluated as 60 percent disabling.  A 
disability rating of 60 percent has been in effect since July 
1959.  Thus, the veteran satisfies the minimum percentage 
requirement for individual unemployability under 38 C.F.R. § 
4.16(a).  The question remains, however, whether this 
disability renders him unable to obtain and retain 
substantially gainful employment.  

In Moore v. Derwinski, 1 Vet.App. 356, 359 (1991), the United 
States Court of Veterans Appeals for Veterans Claims (known 
as the united States Court of Veterans Appeals prior to March 
1, 1999) discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.    

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet.App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training and previous 
work experience, but not to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the veteran's occupational background and 
educational attainment are adequate for employment, and the 
record does not contain any evidence to show that the veteran 
is unemployable as a result of his diabetes.  The veteran, 
who is 71, has been service connected for diabetes since 1952 
and has been able to maintain gainful employment and did not 
suffer from any disabling complications in connection with 
his diabetes from 1952 through 1991.  VA examinations 
performed in 1954, 1958 and 1959 and a VA Form 21-8940 
"Veteran's Application For Increased Compensation Based on 
Unemployability," filed in April 1998, reveal that the 
veteran attended college for two years and that he was 
gainfully employed as a salesman from 1952 through 1991.  The 
veteran's application also shows that he was last employed as 
a real estate salesman in 1991.  While the veteran's age may 
make employment as a real estate salesman unlikely, this 
factor may not be considered in awarding service-connected 
compensation.  38 C.F.R. § 4.19 (1998)  Additionally, a July 
1997 VA examination does not reveal that the veteran suffers 
from any current, seriously disabling complications in 
connection with his diabetes.  In fact, the VA examiner 
diagnosed the veteran as having diabetes mellitus, which is 
fairly well controlled.  The record also shows that the 
veteran has not been hospitalized for hypoglycemia in 
approximately fifteen years.  The VA examiner also 
characterized the veteran's hypertension as borderline and 
indicated that while the veteran had a history of 
intermittent claudication, his peripheral pulsations are 
normal.  While the Board acknowledges that the veteran 
suffers from impairments in connection with his diabetes, the 
Board finds that the veteran's diabetes and the associated 
complications are not so disabling as to warrant an award of 
a total disability rating for compensation purposes based on 
individual unemployability.  Therefore, the veteran's claim 
must be denied.  38 C.F.R. § 4.16. 


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

